IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Laurie Ann Santine,                      :
                  Appellant              :
                                         :
             v.                          :   No. 429 C.D. 2020
                                         :   Submitted: February 5, 2021
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing               :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT                                             FILED: April 19, 2021

             Laurie Ann Santine (Licensee) appeals an order of the Court of
Common Pleas of Luzerne County (trial court) denying her appeal of a one-year
suspension of her driver’s license by the Commonwealth of Pennsylvania,
Department of Transportation, Bureau of Driver Licensing (Department). The
Department suspended Licensee’s driving privilege because she was convicted of
driving under the influence under Section 3802(a)(1) of the Vehicle Code, 75 Pa.
C.S. §3802(a)(1), and it was her second offense. On appeal, Licensee argues that
the Department did not satisfy its burden of proof. Discerning no error by the trial
court, we affirm.
             The pertinent facts are not in dispute. On July 23, 2019, Licensee was
convicted of driving under the influence (DUI) of alcohol or a controlled substance
under Section 3802(a)(1) of the Vehicle Code, 75 Pa. C.S. §3802(a)(1).1 This was
Licensee’s second conviction for an offense under Section 3802(a)(1). On August
7, 2019, the Department imposed a one-year suspension of Licensee’s operating
privilege, effective September 11, 2019, for the 2019 conviction. Licensee appealed
the license suspension, arguing that she pled guilty to DUI, general impairment,
believing that the penalty would be a $300 fine with no loss of license. Notes of
Testimony, 3/2/2020, at 2-3 (N.T. __); Reproduced Record at 30a (R.R. __).
               At the hearing before the trial court, the Department offered into
evidence a certified copy of Licensee’s conviction reports, on the Department’s form
DL-21, for her 2019 conviction and her prior conviction on December 17, 2014.2
R.R. 15a, 17a. In addition, the Department offered into evidence Licensee’s certified
driving record. The trial court admitted the records.
               In response, Licensee’s counsel stated that “in the criminal proceeding,
… the high tier [blood alcohol content] being .127 was withdrawn and she pled guilty
to a general impairment.”          N.T. 2; R.R. 30a.         Licensee’s counsel stated that
“[g]eneral impairment” carried “a $300 fine and no loss of license.” N.T. 2-3; R.R.
30a.    For her part, Licensee testified she “had the flu” and “was taking
medications[.]” N.T. 4; R.R. 30a. She testified that she “did not drink any alcohol
that night.” N.T. 3-4; R.R. 30a.

1
 Section 3802(a)(1) states:
       (a) General impairment.--
           (1) An individual may not drive, operate or be in actual physical control of the
               movement of a vehicle after imbibing a sufficient amount of alcohol such
               that the individual is rendered incapable of safely driving, operating or
               being in actual physical control of the movement of the vehicle.
75 Pa. C.S. §3802(a)(1).
2
 On December 31, 2013, Claimant was charged with DUI, general impairment, in violation of
Section 3802(a)(1) of the Vehicle Code. R.R. 17a, 20a.
                                                2
               The trial court denied Licensee’s license appeal for the stated reason
that Licensee’s certified driving record demonstrated that the 2019 conviction was a
second offense. Accordingly, the Vehicle Code required a one-year suspension of
Licensee’s driving privilege. Licensee appealed to this Court.
               On appeal,3 Licensee argues that the trial court abused its discretion and
claims that the proceedings before the trial court were deficient. In support of her
claim, Licensee asserts that “[n]o witnesses were sworn, no testimony taken from
the parties or cross-examination performed[.]” Licensee Brief at 9.
               In a license suspension case, “the only issues are whether the licensee
was in fact convicted, and whether [the Department] has acted in accordance with
applicable law.” Spagnoletti v. Department of Transportation, Bureau of Driver
Licensing, 90 A.3d 759, 766 (Pa. Cmwlth. 2013). The Department has the burden
of proving the fact of licensee’s conviction. Dyson v. Department of Transportation,
Bureau of Driver Licensing, 18 A.3d 414, 417 (Pa. Cmwlth. 2011). “An essential
part of satisfying this burden is the production of an official record of the conviction
supporting the suspension.” Glidden v. Department of Transportation, Bureau of
Driver Licensing, 962 A.2d 9, 12 (Pa. Cmwlth. 2008).
               Here, the Department produced Licensee’s certified conviction reports
on form DL-21 and her certified driving record. The conviction reports showed that
in 2019, Licensee was convicted of DUI under Section 3802(a)(1) of the Vehicle
Code, which was an ungraded misdemeanor. The conviction reports also showed
that Licensee had a prior DUI conviction under Section 3802(a)(1) in 2014, which

3
  In a license suspension case, this Court’s scope of review is limited to determining “whether the
trial court’s findings are supported by competent evidence, whether erroneous conclusions of law
have been made, or whether the decision of the trial court demonstrates an abuse of discretion.”
Curry v. Department of Transportation, Bureau of Driver Licensing, 988 A.2d 760, 762 n.7 (Pa.
Cmwlth. 2010).
                                                3
was another ungraded misdemeanor.          These certified documents satisfied the
Department’s initial burden of proving Licensee’s convictions under Section
3802(a)(1) of the Vehicle Code. Glidden, 962 A.2d at 13.
             To rebut the Department’s prima facie case, Licensee had to prove by
clear and convincing evidence the conviction reports were erroneous. Dyson, 18
A.3d at 417. Clear and convincing evidence is “evidence that is so clear and direct
as to permit the trier of fact to reach a clear conviction, without hesitancy, as to the
truth of the facts at issue.” Spagnoletti, 90 A.3d at 766 (quoting Mateskovich v.
Department of Transportation, Bureau of Driver Licensing, 755 A.2d 100, 102 n.6
(Pa. Cmwlth. 2000)).
             Here, Licensee did not present any rebuttal evidence regarding her DUI
convictions. Rather, her attorney offered his opinion that a general impairment DUI
conviction did not trigger a license suspension. An attorney’s statement at trial is
not evidence.    Anderson v. Department of Transportation, Bureau of Driver
Licensing, 744 A.2d 825, 827 (Pa. Cmwlth. 2000) (quoting Commonwealth v.
LaCava, 666 A.2d 221, 231 (Pa. 1995)). Although Licensee testified that she had
not been drinking on the evening of her 2019 arrest, she cannot use a license
suspension appeal to attack her conviction.             Amoroso v. Department of
Transportation, Bureau of Driver Licensing, 618 A.2d 1171, 1173 (Pa. Cmwlth.
1992).
             When Licensee entered her guilty plea to the charge under Section
3802(a)(1) in 2019, she had already been convicted of the same offense in 2014.
Section 3804(e) of the Vehicle Code provides, in pertinent part, as follows:

             (e) Suspension of operating privileges upon conviction.--



                                           4
                   (1) The department shall suspend the operating
                   privilege of an individual under paragraph (2) upon
                   receiving a certified record of the individual’s
                   conviction of or an adjudication of delinquency for:

                          (i) an offense under section 3802; []

                                                ***

                   (2) Suspension under paragraph (1) shall be in
                   accordance with the following:

                          (i) Except as provided for in
                          subparagraph (iii), 12 months for an
                          ungraded        misdemeanor       or
                          misdemeanor of the second degree
                          under this chapter.

                          (ii) 18 months for a misdemeanor of
                          the first degree or felony of the third
                          degree under this chapter.

                          (iii) There shall be no suspension for
                          an ungraded misdemeanor under
                          section 3802(a) where the person is
                          subject to the penalties provided in
                          subsection (a) and the person has no
                          prior offense.

                                              ***

75 Pa. C.S. §3804(e) (emphasis added). See also Section 3806(a)(1) of the Vehicle
Code, 75 Pa. C.S. §3806(a)(1) (defining a “prior offense,” in pertinent part, as “a
conviction ... before the sentencing on the present violation for ... an offense under
section 3802 (relating to driving under influence of alcohol or controlled
substance)”). Because Licensee had a “prior offense,” Section 3804(e)(2)(i) of the
Vehicle Code required Licensee’s operating privilege to be suspended for one year.


                                          5
             Licensee challenges the “method by which the trial court conducted the
hearing and collection of evidence[.]” Licensee Brief at 9. Specifically, Licensee
argues that “no party was administered an oath prior to providing testimony.” Id.
She also contends that “neither party was called to testify or otherwise independently
examined by the [trial court.]” Id. at 10.
             We reject these claims. The transcript shows that “all parties were duly
sworn.” N.T. 2; R.R. 30a. Further, the parties had the opportunity to call witnesses
and present evidence. The Department introduced certified records of Licensee’s
convictions, which satisfied its prima facie burden. In response, Licensee testified
on her own behalf. N.T. 3-4; R.R. 30a. Licensee could have called additional
witnesses or presented evidence to rebut the Department’s documentary evidence
proving her DUI convictions, but she did not do so.
             For all the foregoing reasons, we affirm the order of the trial court.

                            ____________________________________________
                            MARY HANNAH LEAVITT, President Judge Emerita




                                             6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Laurie Ann Santine,                 :
                  Appellant         :
                                    :
           v.                       :   No. 429 C.D. 2020
                                    :
Commonwealth of Pennsylvania,       :
Department of Transportation,       :
Bureau of Driver Licensing          :


                                ORDER

           AND NOW, this 19th day of April, 2021, the order of the Court of
Common Pleas of Luzerne County dated March 2, 2020, in the above-captioned
matter is AFFIRMED.

                         ____________________________________________
                         MARY HANNAH LEAVITT, President Judge Emerita